January 6, 1910.
Careful consideration of the petition for rehearing does not show that any material question of law or fact was overlooked or disregarded.
Throughout the trial in the Circuit Court, the issue of mistake in the deeds in that the words "her and her heirs" were omitted from the habedum and tenendum clauses, was treated as an equitable issue to be tried by the Court, after the legal issues, including the issue of estoppel, had been passed on by the jury. The question, therefore, is not material, whether as a general legal proposition the issue of mistake might not be submitted to the jury on *Page 434 
the general issue of title. In this case, it was reserved to be passed on by the Court, as an equitable issue, and the judgment of this Court leaves it entirely open. There is nothing in the judgment of this Court, which prevents the Circuit Court from referring the issue of mistake, or any other equitable issue to the jury.
The plaintiff is not entitled, under the facts of this case, to enforce any judgment on the legal issues until the equitable issues are disposed of.
It is ordered that the petition for a rehearing be dismissed, and that the order staying the remittitur be rescinded.